Citation Nr: 1425685	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-19 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to service connection for a left foot disability.

6.  Entitlement to service connection for residuals of a cold injury to the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to December 1997 and from November 2003 to May 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for each disability at issue.

The issue of service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  A low back disability was initially manifested following service and is not shown to be related to service.

2.  A neck disability was initially manifested following service and is not shown to be related to service. 

3.  The Veteran is not shown to have a right shoulder disability.

4.  The Veteran is not shown to have a left foot disability.

5.  The Veteran is not shown to have residuals of a cold injury to the right hand.

CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  A neck disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  A right shoulder disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  A left foot disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  Residuals of a cold injury to the right hand were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim.  A January 2010 letter, issued prior to the rating decision on appeal, explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond and supplement the record, and has not alleged that notice was less than adequate.  

The Veteran's service treatment records and pertinent post service treatment records have been secured.  The Board finds that the record, as it stands, includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  A VA examination was obtained to determine the etiology of his low back, neck and shoulder disabilities.  The Veteran has not been afforded an examination to secure an opinion regarding the etiology of any left foot disability or residuals of a cold injury to the right hand.  The Board finds that based on the evidence of record, an examination for these conditions is not necessary.  As is discussed in greater detail below, the record does not show the Veteran has a left foot disability or residuals of a cold injury to the right hand that may be related to service.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  


Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The service treatment records show the Veteran injured his left great toe in November 1988. The assessments were contusion and to rule out a fracture.  He complained of aches in his side in September 1990.  An examination was normal except for paravertebral muscular spasm in the low back.  The assessment was low back strain.  Heat and medication were prescribed.  In March 1992, he reported neck pain that radiated to his left arm.  He denied any history of trauma, except that he had been playing basketball the previous day and the pain increased afterwards.  The assessment was mechanical left neck pain.  Ice and medication were prescribed.  

In April 1994, the Veteran complained of low back pain for six days.  He related he did a lot of twisting and turning.  The assessment was to rule out a low back muscle pull/stretch.  He reported low back pain for one day in August 1994.  An examination demonstrated limitation of motion.  The assessment was to rule out muscle strain of the lower back.  

On report of medical history in September 1997, the Veteran denied recurrent back pain, bone or joint abnormality and foot trouble.  He reported a positive history of painful joints, and it was indicated in the physician's summary that this referred to a muscle strain of the left shoulder.  It was noted the Veteran had received physical therapy and was doing "OK now."  Clinical evaluations of the upper and lower extremities and the spine were normal on the separation examination in September 1997.  Neurologic and vascular examinations were also normal.  

On a report of medical history in May 2003, the Veteran denied recurrent neck, back and foot pain.  He also denied swollen or painful joints (to include the shoulders), and limitation of motion of any joint.  On physical examination that month, the upper and lower extremities, feet and spine were evaluated as normal.  The vascular system and a neurological evaluation were normal.  

Private medical records show the Veteran was seen in January 2008 for back pain and numbness in the feet.  Two days later, he reported that he moved his television and this caused low back pain and tingling in both legs.  He stated in February 2008 that he had right shoulder pain.  Magnetic resonance imaging of the cervical spine in April 2008 revealed mild degenerative changes.  He complained of back pain and leg numbness in July 2009.  He asserted these symptoms had been progressive over the previous week or so.  He denied having similar symptoms in the past, except for low back pain due to degenerative disc disease.  The impressions were extensive cervical and thoracic myelitis and back pain, which the examiner believed was most likely related to active myelitis.  

The Veteran was afforded a VA examination of the joints and spine in May 2010.  The examiner stated he reviewed the claims folder.  He noted the Veteran had been treated during service for neck and low back complaints.  The Veteran reported he had one flare-up of low back problems while in the National Guard from 2003 to 2005, but the examiner stated he could not find this episode in the records.  The Veteran also related he had continued to have low back problems following service.  He had complaints concerning the low back, but said his neck was totally asymptomatic.  The impressions were mechanical neck pain, resolved, and degenerative disc disease of the lumbar spine.  The examiner commented it was well documented that the Veteran had low back and neck problems in service.  He observed that the 1997 separation examination made only a brief reference to the shoulder, but the Veteran did not mention the neck or low back.  In addition, when he was examined prior to his second period of service, the Veteran did not refer to neck, back or shoulder problems.  In view of the above, the examiner concluded that the Veteran's low back condition was probably not related to the back problem he had prior to 1997.  Thus, based on the medical records, he opined the Veteran's neck problem had pretty well resolved since the 1990's.  

On VA examination in June 2010, the examiner noted the Veteran had no complaints referable to the right shoulder.  The diagnosis was normal right shoulder.

The Veteran was again examined by the VA in March 2013.  He reported that he was tackled while playing football, and this caused neck pain.  The examiner reported the Veteran had intermittent "right" shoulder pain, but he denied "left" shoulder pain.  It was also reported he had an episode of low back strain in service, and the Veteran stated he currently had low back pain.  Following an examination and review of the claims folder, the examiner opined it was less likely as not that a neck or back disability was incurred in or caused by service.  He stated that while the Veteran had a number of instances of neck and back pain in service, there was no evidence these developed into chronic conditions.  He pointed out the separation examination was negative for a neck or back condition, and noted that the Veteran had completed a questionnaire in 2003 in which he indicated he had no back problems.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

	Low back and neck disabilities

The Board acknowledges the Veteran was treated for low back and neck pain during his first period of service.  The Board notes he denied back problems on the September 1997 report of medical history, and a clinical evaluation at that time revealed the spine and neck were normal.  He again denied neck and back pain when he was examined in May 2003, prior to his second period of service.  No abnormalities were found on examination in May 2003.  

The initial evidence following service of low back pain was in January 2008.  The Veteran reported in July 2009 that he had low back pain due to degenerative disc disease.  The examiner noted at that time that the back pain was probably due to myelitis.  Similarly, the Veteran was first shown to have problems involving the cervical spine in 2008 when magnetic resonance imaging demonstrated degenerative changes.  

As noted above, following the May 2010 VA examination, the examiner opined that the Veteran's low back disability was not related to his in-service back problems.  He also noted that his neck problems had resolved.

Similarly, following the March 2013 VA examination, the examiner concluded that the Veteran's low back and neck conditions were less likely than not due to service.  He pointed out that there was no evidence the in-service symptoms had developed into a chronic condition, and specifically noted the fact the Veteran had denied neck and back problems in September 1997 and again in May 2003.

The Veteran's assertions that he has low back and neck disabilities that are related to service is not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the diagnosis and etiology of low back and neck disorders fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Further, while the Veteran is competent to describe his symptoms, the Board finds the opinions of the VA medical provider to be more probative and persuasive as to the etiology of his low back and neck disabilities, as the examiner based his conclusions on a review of the record, in addition to the Veteran's statements.

The record demonstrates that the in-service low back and neck complaints were acute and transitory, the Veteran's current disabilities of the low back and neck were initially demonstrated following service, and there is no competent medical evidence linking them to service.  Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for low back and neck disabilities.

	Right shoulder, left foot and residuals of a cold injury of the right hand disabilities 

The only reference in the service treatment records to the left lower extremity is the November 1988 entry showing the Veteran injured his left great toe.  The service treatment records disclose no complaints or findings pertaining to the left foot, right shoulder or a cold injury to the right hand.  While the Veteran acknowledged he had shoulder pain in September 1997, he specifically mentioned only the left shoulder, and there was no indication of any right shoulder problems.  The first indication of complaints involving the right shoulder following service was in February 2008.  It is also significant to note that following the June 2010 VA examination, the examiner found no abnormalities of the right shoulder.  

When he was examined by the VA in March 2013, the Veteran reportedly had right shoulder pain (but not the left shoulder).  An examination of the right shoulder was normal.  

The fact remains that a disability of the right shoulder or left foot and residuals of a cold injury to the right hand have not been demonstrated following service.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United States Court of Appeals for Veterans Claims noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim.

The Board concludes, accordingly, that the preponderance of the evidence is against finding that the Veteran has residuals of a cold injury to the right hand or disabilities of the left foot or right shoulder.


ORDER

Service connection for a low back disability, neck pain, a right shoulder disability a left foot disability and residuals of a cold injury to the right hand is denied.

REMAND

The Veteran also asserts that service connection is warranted for a left shoulder disability.  The service treatment records show he was seen on a number of occasions for complaints involving the left shoulder and trapezius.  X-rays of the left shoulder in January 1995 were negative.  On a report of medical history in September 1997, the Veteran reported he had painful joints.  The physician's summary indicates this referred to the left shoulder, and that the Veteran had muscle strain.  It was stated he had received physical therapy and was doing "OK" now.  A clinical evaluation of the upper extremities on the separation examination in September 1997 was normal. 

It was noted on the March 2013 VA examination that abduction of the left shoulder was reduced.  The examiner noted the service treatment records documented a left shoulder injury, but he stated that the "exit" examination in 2003 was negative.  He added that detailed range of motion testing was most likely not done.  He further observed that the Veteran completed a questionnaire in 2003 indicating he had no shoulder problem, but that he might not have been aware of his deficit.  He stated this was consistent with the current evaluation in which the Veteran could not completely abduct the left shoulder, but denied having any symptoms.  

Although the examiner opined the Veteran's left shoulder condition was not related to service, his rationale does not fully support the conclusion.  He suggests that the Veteran might have had a shoulder problem in 2003 (when he re-entered service), and that he still had a left shoulder condition.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify all providers from whom he has been treated for his left shoulder since his discharge from service, and to submit authorization forms for VA to secure complete records of such treatment.  The RO should secure for the record complete clinical records of the evaluations and treatment from all providers identified

2.  The RO should forward the claims folder to the examiner who conducted the March 2013 VA examination, and he should be asked to clarify the opinion he rendered at that time.  He should provide a specific diagnosis for any current left shoulder disability.  Based on a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current left shoulder disability is related to the symptoms he experienced in service.  If the examiner who conducted the March 2013 examination is not available, the RO should arrange for a new VA examination and the examiner should respond to the same question.  

3.  The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


